UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-140645 TONGJI HEALTHCARE GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 99-0364697 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No. 5 Beiji Road Nanning, Guangxi, People’s Republic of China (Address of principal executive offices) (Zip Code) 011-86-771-2020000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of May 14, 2013, there are 15,812,191 shares of $0.001 par value common stock issued and outstanding. 2 FORM 10-Q TONGJI HEALTHCARE GROUP, INC. INDEX Page PART I. Financial Information 4 Item 1. Financial Statements (Unaudited). 4 Condensed Consolidated Balance Sheets (Unaudited) as of March 31, 2013 and December 31, 2012. 5 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2013 and 2012 (Unaudited). 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (Unaudited). 7 Notes to Condensed Consolidated Financial Statements as of March 31, 2013 and 2012 (Unaudited). 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 29 Item 4. Controls and Procedures. 29 PART II. Other Information 32 Item 1. Legal Proceedings. 32 Item 1A. Risk Factors. 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 3. Defaults Upon Senior Securities. 32 Item 4. Mine Safety Disclosures. 32 Item 5. Other Information. 32 Item 6. Exhibits. 33 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) The unaudited condensed consolidated financial statements of registrant as of March 31, 2013 and December 31, 2012 and for the three months ended March 31, 2013 and 2012 follow. The condensed consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. All such adjustments are of a normal and recurring nature. 4 TONGJI HEALTHCARE GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, 2013 December 31, 2012 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Due from related parties Medicine supplies Prepaid expenses and other current assets Total Current Assets Equipment, net Construction in Progress TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Due to related parties Other payables Current portion of capital lease payable Total Current Liabilities Capital lease payable Contingent liability Total Liabilities STOCKHOLDERS' DEFICIT Preferred stock; $0.001 par value, 20,000,000 shares authorized and none issued and outstanding Common stocks; $0.001 par value, 100,000,000 shares authorized and 15,812,191 shares issued andoutstanding as of March 31, 2013 and December 31, 2012, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 TONGJI HEALTHCARE GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIODS ENDED MARCH 31, (UNAUDITED) OPERATING REVENUE In-patient service revenue $ $ Out-patient service revenue Total operating revenue OPERATING EXPENSES Salary and fringes Medicine and supplies Other operating expenses Administrative expenses Depreciation expense Total operating expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Other income Interest expense, net of income ) ) Total Other Expense ) ) LOSS BEFORE INCOME TAXES ) ) Provision for income taxes 0 0 NET LOSS ) ) Foreign currency translation loss ) ) NET COMPREHENSIVE LOSS $ ) $ ) Net loss per common stock-Basis and Diluted $ ) $ ) Weighted average common stock outstanding Basic and Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 6 TONJI HEALTHCARE GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTH PERIODS ENDED MARCH 31, (UNAUDITED) Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation expense Stock option expense Increase/(decrease)in assets and liabilities: Accounts receivable Medicine supplies ) ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses Other payables ) ) Contingent liability - Total adjustment ) Net Cash Provided by (Used in) Operating Activities ) Cash flows from investing activities: Acquisitions of fixed assets ) ) Construction in Progress ) ) Due from related parties ) Net Cash Used in Investing Activities ) ) Cash flows from financing activities: Payments of capital lease ) ) Due to related parties Net Cash Provided by Financing Activities Effects of foreign currency translation Net decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents-Beginning of Period Cash and Cash Equivalents-Ending of Period $ $ Cash Paid During the Year for: Income taxes $
